 

[tm2020406d1_ex10-1img001.jpg]

 

Exhibit 10.1

 

[tm2020406d1_ex10-1img002.jpg] [tm2020406d1_ex10-1img003.jpg]

 

May 20, 2020

 

Dear Dan:

 

On behalf of the board of directors of Tactile Systems Technology, Inc., a
Delaware corporation (the “Company”), I am very excited to offer you employment
as the Company’s President & Chief Executive Officer. We believe that your rich
history and expertise will enable you to provide our employees, patients and
shareholders with the leadership necessary to continue our strong growth and
take our Company surefootedly into the future. If you accept this employment
offer, we anticipate your first day of employment will be June 8, 2020 (your
“Start Date”).

 

The following is a summary of the key terms of your employment offer:

 

Position: You will be employed by the Company as its President & Chief Executive
Officer and will perform such duties and responsibilities as the Company’s Board
of Directors will assign to you from time to time.  Upon the Start Date, we will
be appointing you to serve as a member of the Company’s Board of Directors.    
Salary: Your initial annualized base salary will be $550,000 per year, payable
in accordance with the Company’s normal payroll practices and
procedures.  During each year after the first calendar year of your employment,
the Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) may review and increase your base salary in its sole
discretion.       Bonus: If you remain employed by the Company through
December 31, 2020, you will receive an annual cash bonus (paid at Target) in an
amount of 85% of your base salary earned during this calendar year.  Beginning
2021 and thereafter, you will be eligible for participation in the Company’s
Management Incentive Plan with a target cash award of 85% of your base salary
earned during each calendar year.

 

[tm2020406d1_ex10-1img004.jpg]

 





Daniel L. Reuvers
Page 2

 

Equity:

You will receive the following equity awards under the Company’s 2016 Equity
Incentive Plan (the “Plan”), granted on the second business day following the
Company’s release of earnings for the second fiscal quarter of 2020:

 

·      An equity award of $1,320,000, multiplied by a fraction, the numerator of
which is the number of days from the Start Date through December 31, 2020 and
the denominator of which is 366, with 50% of such award issued in restricted
stock units (“RSUs”) and 50% of such award issued in stock options. Your stock
awards will be based on the fair market value of the Company’s common stock as
of the grant date. Each RSU covered by such RSU award represents the right to
acquire one share of the Company’s common stock when the award vests and both
the RSU and stock option award will vest ratably in three equal amounts on each
of the first three anniversaries of the date of grant.

 

·      In consideration for cash and equity compensation foregone with your
current employer, a sign-on equity award of $675,000 with 50% of such award
issued in restricted stock units and 50% of such award issued in stock options.
Each restricted stock unit covered by such restricted stock unit award
represents the right to acquire one share of the Company’s common stock when the
award vests and will cliff vest on June 30, 2021. Each option covered by such
stock option award will cliff vest on June 30, 2021 subject to the conditions in
the paragraph below.

 

All options described in this letter will have an exercise price equal to the
closing price of the Company’s common stock on the date of grant (the “Closing
Price”). In addition to the time vesting set forth above, all options will
require the Company’s stock price to exceed 110% of the Closing Price once the
time vesting criterion is met in order to vest. Copies of the forms of
restricted stock unit and stock option award agreements have been provided to
you. Each award will be subject to such additional terms and conditions as are
specified in the Plan and in the applicable form of award agreement under the
Plan.

 

For calendar year 2021 and beyond, you will receive annual equity awards that
the Company determines to grant you in such amount, form(s), and mix as the
Compensation & Organization Committee shall determine in its sole discretion
after giving consideration to annual equity awards granted to Chief Executive
Officers in the Company’s peer group.

 

Benefits:

You will be entitled to participate in all employee benefit plans and programs
of the Company to the extent that you meet the eligibility requirements for each
individual plan or program.  The Company provides no assurance as to the
adoption or continuance of any particular employee benefit plan or program, and
your participation in any such plan or program will be subject to the
provisions, rules and regulations applicable thereto.  

 

Vacation:

Given the Company’s high trust in the integrity of its executive officers, the
Company utilizes a reasonable time off policy for its executive officers, with
no specified maximum number of vacation days.

 

Expenses: You will be reimbursed for all legitimate and necessary business
expenses, including mileage, in accordance with the Company’s normal
reimbursement policies and procedures.  The Company also will reimburse you (or
pay your selected legal counsel directly) for up to $10,000 in legal fees
associated with your negotiation of the terms of your employment with the
Company, including this letter.  Further, you will be reimbursed any reasonable
moving expenses under the Company’s relocation policy.

 





Daniel L. Reuvers
Page 3

 

Executive
Severance Plan: Subject to your execution of the Restrictive Covenants Agreement
(defined below) and you otherwise satisfying the conditions to become a
participant under the Company’s Executive Employee Severance Plan (the
“Executive Severance Plan,” a copy of which is enclosed), you will be designated
as a CEO-level participant under the Executive Severance Plan.  The Company will
not modify the Executive Severance Plan in a fashion adverse to you during the
two-year period following the Start Date.     Restrictive
Covenants
Agreement: As a condition of employment with the Company, and in order for you
to become a participant under the Executive Severance Plan, you are required to
sign the enclosed Confidentiality, Assignment of Intellectual Property and
Restrictive Covenants Agreement (the “Restrictive Covenants Agreement”) on or
before your Start Date.

 

This employment offer is contingent upon the following items:

 

ØYour successful completion of the Company’s background check, and the Company‘s
obtaining satisfactory results therefrom.

 

ØYour signing and returning the Restrictive Covenants Agreement (defined below)
on or before your Start Date.

 

ØYour providing the Company with required valid documents for Employment
Eligibility Verification (I-9 form) within three days after your Start Date as
required by the Immigration Reform and Control Act of 1986.

 

To accept the Company’s employment offer, please counter-sign below and return
this signed letter to me by mail or e-mail before 3:00 p.m. Central Time on
May 21, 2020. Acceptance of this offer does not guarantee your employment with
the Company as of the Start Date; rather, such employment remains contingent on
your satisfaction of the conditions identified above including you signing the
Restrictive Covenants Agreement before the Start Date. If you refuse to sign and
return the Restrictive Covenants Agreement on or before your Start Date, or
otherwise fail to satisfy any of the other conditions identified above, then the
Company will not employ you.

 

By signing below, you confirm that you do not have any type of written or oral
non-solicitation or non-competition agreement or any other agreement, which
would prevent or restrict you from accepting employment with, or fully
performing services for, the Company. You agree that you will not use or
disclose confidential information obtained from previous employers during your
employment with the Company, unless the information is publicly known or your
previous employers have represented to you that you are entitled to use or
disclose the information.

 

We look forward to you joining the Company! If you have any questions regarding
this offer, please do not hesitate to contact me.

 





Daniel L. Reuvers
Page 4

 

I look forward to hearing from you soon, and to welcoming you to the leadership
of our Company.

 

Sincerely,

 

Tactile Systems Technology, Inc.

 

/s/ Peter H. Soderberg   Peter H. Soderberg Chairman of the Board

 

I have read and accept the terms of this conditional offer of employment.

 

/s/ Daniel L. Reuvers  May 20, 2020 Daniel L. Reuvers  Date

 





 